Citation Nr: 0943074	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitled to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied service connection.  


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is related 
to an inservice stressor event supported by credible evidence 
that it occurred.  


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Special rules identify the evidence needed to establish 
service connection for PTSD:  (1) medical evidence 
establishing a diagnosis of PTSD made in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor occurred; and (3) medical 
evidence establishing a link between the diagnosed PTSD and 
inservice stressor.  38 C.F.R. § 3.304(f) (specific 
evidentiary rules for PTSD).  

To meet the requirements of 38 C.F.R. § 4.125, a mental 
disorder diagnosis must conform to the Fourth Diagnostic and 
Statistical Manual (DSM-IV) criteria and be supported by the 
findings in the examination report.  The Veteran was examined 
by a VA compensation and pension (C&P) examiner in May 2007.  
The Veteran was intoxicated at the examination, so that it 
was difficult for the examiner to interview him.  Noting that 
he could not provide details about the claimed stressor 
events, that he had adequate socialization, and that he had 
been employed at the same firm for 32 years, the examiner 
concluded that the Veteran's symptoms did not meet the 
diagnostic criteria for PTSD.  He diagnosed the Veteran with 
alcohol abuse and mood disorder not otherwise specified.  

The Veteran thereafter sought a private medical opinion as to 
whether he had a current disability of PTSD.  The 
psychiatrist reviewed the Veteran's claims folder and 
interviewed the Veteran and his wife.  His July 2009 report 
lists each of the diagnostic criteria for PTSD and then 
identifies the information he relied upon to determine that 
each of those criteria were met.  The psychiatrist diagnosed 
the Veteran with chronic, delayed-onset PTSD due to Vietnam 
combat experience.  That diagnosis conforms with the 
diagnostic criteria of the DSM-IV, as required by 38 C.F.R. 
§ 4.125.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).  Since both medical 
reports were prepared by medical professionals, they both 
constitute competent medical evidence.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Nothing on the 
face of either medical examination report undercuts the 
credibility of the examiner's conclusion.  The examiners 
simply come to different conclusions.  

When there is an approximate balance of positive and negative 
evidence about a matter in a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran has a 
current diagnosis of PTSD that meets the requirements of 
38 C.F.R. § 4.125.  Thus, the first requirement for service 
connection has been met.  

As for the second service connection requirement, there is no 
credible supporting evidence in the record with respect to 
the two stressors the psychiatrist found to be the traumatic 
events that supported his diagnosis of PTSD.  Yet, a special 
evidentiary rule applies here.  In cases where, as here, a 
Veteran asserts service connection for injuries or disease 
incurred or aggravated in combat, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
incurrence provided that it is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  

One of the stressors discussed by the psychiatrist was an 
engagement with the enemy on the river in which 50 men were 
killed, but the Veteran survived and was able to get help.  
July 2009 Report by Dr. Nizny.  The Veteran's description of 
that event is consistent with the Army's description of 
another event in which the Veteran was engaged in combat with 
the enemy and for which the Veteran received a commendation.  
Since it is consistent with the circumstances, conditions and 
hardships of the Veteran's service in the Republic of 
Vietnam, the Board finds that the requirement that there be 
credible evidence supporting that the stressor event occurred 
has been met.      

The last service connection requirement is medical evidence 
establishing a link between the diagnosed PTSD and inservice 
stressor.   38 C.F.R. § 3.303(f).  Dr. Nizny explicitly 
concluded that the Veteran's PTSD was due to Vietnam combat 
service, and he relied upon the event the Board found to be 
supported by credible evidence in reaching that conclusion.  

Since all three requirements have been met on this record, 
service connection is warranted.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for posttraumatic stress disorder is 
granted, subject to the criteria governing payment of 
monetary benefits.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


